DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 101 that form the basis for the rejections under this section made in this Office action:
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG (now been incorporated into MPEP 2106), the revised procedure for determining whether a claim is "directed to" a judicial exception requires a two-prong inquiry into whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human interactions such as a fundamental economic practice, or mental processes); and (2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)). 
 Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: (3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.0S(d)); or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Claims 1-13 describe an abstract concept of reporting performance of an agricultural input for a plant. Specifically, representative claim 1 recites:

1. A computer-implemented method for reporting performance of an agricultural input for a plant, the method comprising: 
using a computer database to store a set of agricultural inputs, plants for which the agricultural inputs are used, performance attributes of the agricultural inputs, historical agricultural input performance values, and a relative significance of each of the agricultural inputs for the performance attribute, wherein the relative significance of each of the agricultural inputs is relative to a control; and 
using a computer processor to: 
receive a plant selection; 
receive an attribute to be targeted for the plant selection; 
identify a plurality of agricultural inputs for affecting the targeted attribute for the plant based on the historical agricultural input performance values; 
rank the plurality of agricultural inputs for affecting the targeted attribute for the selected plant using the relative significance associated therewith; and 
display the plurality of agricultural inputs and corresponding ranks for the received attribute associated with the selected plant.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The highlighted portion of the claim constitutes an abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance and the additional elements are NOT sufficient to amount to significantly more than the judicial exceptions, as analyzed below:
1. Statutory Category ?
Yes.  
The claim recites a series of steps and, therefore, is a process.

2A - Prong 1: Judicial Exception Recited?
Yes.  
The step of “identify a plurality of agricultural inputs for affecting the targeted attribute for the plant based on the historical agricultural input performance values” could be performed by a human using mental steps or basic critical thinking thus falls within the “Mental Process” Grouping of Abstract Ideas; while the step of “rank the plurality of agricultural inputs for affecting the targeted attribute for the selected plant using the relative significance associated therewith” merely employs mathematical relationships to manipulate existing information to generate additional information thus falls within the “Mathematical Concepts” Grouping of Abstract Ideas defined by the 2019 PEG.
2A - Prong 2: Integrated into a Practical Application?
No.  
The highlighted portion includes: “using a computer processor to …”, which is recited at a high level of generality as an intended use of a well-known general purpose computer processor. The inclusion of such generic recitation does not integrate the abstract idea into a practical application because it does not impose any significant weight or meaningful limits on practicing the abstract idea.

Note: 
a) A claim reciting a judicial exception is “integrated into a practical application” if it adds a specific limitation beyond the judicial exception that is not a “well-understood, routine, conventional activity in the field.” On the other hand, if the claim “simply appends well-understood, routine, conventional activities previously known to the industry,” it is still directed to that abstract idea and ineligible.

b) The recitation of generic intended use in a claim does not necessarily preclude that claim from reciting an abstract idea.

2B: Claim provides an Inventive Concept?

No. 
The additional elements, such as “using a computer database to store …”, and “display …” are NOT sufficient to amount to significantly more than the judicial exceptions (see Berkheimer under 2019 PEG). The step of “using a computer database to store” is well-understood, routine, conventional activity in the art. The act of “display …” is merely a recitation of insignificant post-solution activity, which is deemed well-understood, routine, or conventional in the art.

The claim is therefore ineligible.


The dependent claims 2-10 inherit attributes of the claim from which they depend, and do not add anything which would render the claimed invention a patent eligible application of the abstract idea. The dependent claims either extend (narrow) the abstract idea or claim additional elements which do not amount for "significant more" because they are generically recited and/or conventional and well-understood in the art. Specifically, the limitations in dependent claims 2-10 merely add details to the algorithm which forms the abstract idea as discussed above, but do not contain any further “additional elements” that may be enough to qualify as "significantly more".
Claims 11-13 are rejected for the same reason as for claims 1-10.
Hence the claims 1-13 are treated as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by STENZEL et al. (WO 2019063274 A1).
	Regarding claim 1, STENZEL discloses a computer-implemented method for reporting performance of an agricultural input for a plant (Abstract), the method comprising: using a computer database (e.g., 220 in Fig. 1) to store a set of agricultural inputs (e.g., 223, see para. 0024-0025), plants (i.e., the target crops) for which the agricultural inputs are used (para. 0023-0025), performance attributes (e.g., the application properties of the protection products, or the advice properties) of the agricultural inputs (para. 0023-0025), historical agricultural input performance values (para. 0011: “For example, a crop protection product data record can have a crop protection product identifier (number or name) and one or more protection product properties for a respective target. Each target corresponds to a particular infestation or a particular crop disease. Field specific conditions vary from field to field and can be entities such as soil type, water conditions, previous applications on the field”), and a relative significance of each of the agricultural inputs for the performance attribute, wherein the relative significance of each of the agricultural inputs is relative to a control (para. 0067); and using a computer processor to: receive a plant selection (block 1400 in Fig. 2); receive an attribute (e.g., growth stage code) to be targeted for the plant selection (para. 0021); identify a plurality of agricultural inputs for affecting the targeted attribute for the plant based on the historical agricultural input performance values (block 1500 in Fig. 2; see also para. 0019: “The advice logic program 130 when applied to the particular situation identifies one or more appropriate protection products suitable treat the particular target in near-real time and generates a mix instruction 140 as the advice for the respective product mix which is suitable to combat the target in the particular situation”); rank the plurality of agricultural inputs for affecting the targeted attribute for the selected plant using the relative significance associated therewith (para. 0031: “it may include multiple protection products with respective percentages or absolute quantities”); and display the plurality of agricultural inputs and corresponding ranks for the received attribute associated with the selected plant (para. 0015, 0033, 0069, 0076).
	Regarding claim 3, STENZEL discloses: wherein the attribute is a plant disease (para. 0011).
	Regarding claim 4, STENZEL discloses: wherein the agricultural input comprises one or more of: a pesticide, a plant growth regulator, a nutrient, an adjuvant, or a combination thereof (para. 0003).
	Regarding claim 5, STENZEL discloses: wherein the plant selection comprises one or more of a crop plant, a sexually reproducing plant, an asexually reproducing plant, a seed variety (para. 0003, 0023).
	Regarding claim 6, STENZEL discloses: wherein the attribute to be targeted comprises one or more of pest control, yield, controlled growth, nutrient uptake (para. 0003, 0023-0024).
	Regarding claim 8, STENZEL discloses: providing a rank based on a spray interval (para. 0032).
	Regarding claim 9, STENZEL discloses: wherein the set of agricultural inputs further comprises parameters at which the agricultural input was delivered, and the computer processor is further configured to receive a selection of a parameter for delivering the agricultural input and identify the plurality of agricultural inputs therefrom (para. 0004, 0011).
	Regarding claim 10, STENZEL discloses: wherein the parameters comprise one or more of a type of a spray volume of the agricultural input, a water volume (para. 0011, 0032).
	Regarding claim 11, STENZEL discloses a computer-implemented method for reporting performance of an agricultural input for a plant (Abstract), the method comprising: using a computer database (Fig. 1) to store a set of agricultural input and agricultural input products (e.g., 223, see para. 0024-0025), plants (i.e., the target crops) for which the agricultural inputs are used (para. 0023-0025), performance attributes (e.g., the application properties of the protection products, or the advice properties) of the agricultural input products (para. 0023-0025), historical agricultural input product performance values (para. 0011: “For example, a crop protection product data record can have a crop protection product identifier (number or name) and one or more protection product properties for a respective target. Each target corresponds to a particular infestation or a particular crop disease. Field specific conditions vary from field to field and can be entities such as soil type, water conditions, previous applications on the field”), and a relative significance of each of the agricultural input products, wherein the relative significance of each of the agricultural input products is relative to a control (para. 0067); using a computer processor to: receive a first selection of a plant (block 1400 in Fig. 2); receive a second selection of a type of agricultural input, the received second selection for affecting an attribute (e.g., growth stage code) associated with the selected plant (para. 0021); identify a plurality of agricultural input products using the selections based on the historical agricultural input performance values (block 1500 in Fig. 2; see also para. 0019: “The advice logic program 130 when applied to the particular situation identifies one or more appropriate protection products suitable treat the particular target in near-real time and generates a mix instruction 140 as the advice for the respective product mix which is suitable to combat the target in the particular situation”); rank the plurality of agricultural input products for affecting the targeted attribute for the selected plant using the relative significance associated therewith (para. 0031: “it may include multiple protection products with respective percentages or absolute quantities”); and display the plurality of agricultural inputs and ranks for the selected plant (para. 0015, 0033, 0069, 0076).
	Regarding claim 12, STENZEL discloses: receiving (e.g., via the advice logic program) a selection of two or more agricultural input products, and wherein the plurality of agricultural input products identified include the received selection of the two or more agricultural input products (para. 0031).
	Regarding claim 13, STENZEL discloses the claimed invention (see discussion for claims 1 and 11 above).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over STENZEL et al. in view of VAN ROOIJEN et al. (US 20210219550 A1).
	Regarding claim 2, STENZEL does not mention explicitly: wherein the performance attributes of the agricultural inputs comprise American Phytopathological Society performance attributes.
	VAN ROOIJEN discloses a method of pest control (para. 0001-0002), comprising: providing a performance attribute of a given agricultural input, wherein the performance attributes of the agricultural inputs comprise American Phytopathological Society performance attributes (para. 0206, 0209).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate VAN ROOIJEN’s teaching of American Phytopathological Society performance attributes into the method of STENZEL to arrive the claimed invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over STENZEL et al. in view of Green et al. (US 20050125260 A1).
	Regarding claim 7, STENZEL does not mention explicitly: wherein the plurality of agricultural inputs are ranked for their historical effectiveness.
	Green discloses a method of producing quotations and related information on optimized inputs and services for plant production (Abstract), comprising: storing and providing data of a plurality of inputs and services, wherein the plurality of inputs and services are ranked for their historical effectiveness (para. 0024, 0037, 0049-0050).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Green’s teaching of ranking/optimizing the plurality of agricultural inputs based on their historical effectiveness into the method of STENZEL to arrive the claimed invention. Doing so would greatly improve the efficiency of managing inputs and services (Green, Abstract; para. 0022, 0025, 0027).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862                      


/TOAN M LE/Primary Examiner, Art Unit 2864